UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the nine months ended September 30, 2003 ENTERRA ENERGY CORP. (Translation of Registrants name into English) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x] Form 40-F [ ] Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b))(1): o Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the Registrant by furnishing the information contained in the Form is also there by furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No [x] ENTERRA ENERGY CORP. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at September 30, 2003 and December 31, 2002 3 Consolidated Statements of Earnings and Retained Earnings  Three and Nine Months Ended September 30, 2003 and 2002 4 Consolidated Statements of Cash Flows - Three and Nine Months Ended September 30, 2003 and 2002 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 12 Item 3. Controls and Procedures 23 PART II  OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Changes in Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 Sarbanes-Oxley Section 302 CEO Certification 26 Sarbanes-Oxley Section 302 CFO Certification 27 -2- ENTERRA ENERGY CORP. Consolidated Balance Sheets (Expressed in Canadian dollars) September 30 December 31 2003 2002 (Unaudited) Assets Current assets Cash $44,103 $108,017 Accounts receivable 8,591,638 7,314,050 Prepaid expenses and deposits 484,546 656,685 9,120,287 8,078,752 Capital assets 98,932,777 94,354,313 Deferred financing charges (note 5) 132,008 284,040 $108,185,072 $102,717,105 Liabilities Current liabilities Accounts payable and accrued liabilities $14,639,440 $20,661,005 Income taxes payable 235,571 155,424 Bank indebtedness (note 2) 23,797,500 24,436,640 Current portion of long-term debt (note 3) 797,694 808,917 39,470,205 46,061,986 Provision for future abandonment and site restoration costs 1,397,298 934,857 Future income tax liability (note 8) 13,688,000 12,070,101 Long term debt (note 3) 3,521,167 4,112,681 Deferred gain - 237,463 Series 1 preferred shares (note 1) - 636,690 58,076,670 64,053,778 Shareholders Equity Share capital (note 4) 31,002,445 29,665,075 Contributed surplus (note 4) 65,029 65,029 Retained earnings 19,040,928 8,933,223 50,108,402 38,663,327 Hedging Contracts (note 7) Subsequent Event (note 9) $108,185,072 $102,717,105 Approved on behalf of the Board : Reg Greenslade Walter Dawson Director Director See accompanying notes to consolidated financial statements -3- ENTERRA ENERGY CORP. Consolidated Statements of Earnings and Retained Earnings Three and Nine Months Ended September 30 (Expressed in Canadian dollars) (Unaudited) Three Months September 30 2003 Three Months September 30 2002 Nine Months September 30 2003 Nine Months September 30 2002 Revenue Oil and gas $16,012,230 $5,036,083 $56,499,089 $15,685,635 Expenses Royalties, net of ARTC 3,499,607 868,779 13,740,445 2,481,927 Production 3,648,211 916,572 9,796,742 3,682,799 General and administrative 778,156 380,189 2,342,937 1,176,818 Amortization of deferred financing charges 8,800 - 253,335 - Interest on long-term debt 379,131 268,597 1,339,026 705,253 Depletion, depreciation and future site restoration 5,774,000 1,748,000 17,211,000 5,838,000 14,087,905 4,182,137 44,683,485 13,884,797 Earnings before the following 1,924,325 853,946 11,815,604 1,800,838 Gain on redemption of preferred shares - 206,181 - 3,111,471 Earnings before income taxes 1,924,325 1,060,127 11,815,604 4,912,309 Income taxes: Current 30,000 33,000 90,000 99,000 Future (note 8) 938,000 313,000 1,617,899 551,000 968,000 346,000 1,707,899 650,000 Net earnings 956,325 714,127 10,107,705 4,262,309 Retained earnings, beginning of period 18,084,603 7,504,004 8,933,223 3,955,822 Retained earnings, end of period $19,040,928 $8,218,131 $19,040,928 $8,218,131 Earnings per share : Basic $ 0.10 $ 0.08 $ 1.10 $0.47 Diluted $ 0.09 $ 0.08 $ 1.02 $0.46 See accompanying notes to consolidated financial statements -4- ENTERRA ENERGY CORP. Consolidated Statements of Cash Flows Three and Nine Months Ended September 30 (Expressed in Canadian dollars) (Unaudited) Three Months September 30 2003 Three Months September 30 2002 Nine Months September 30 2003 Nine Months September 30 2002 Cash provided by (used in) : Operations Net earnings $956,325 $714,127 $10,107,705 $4,262,309 Add non-cash items : Depletion, depreciation and future site restoration 5,774,000 1,748,000 17,211,000 5,838,000 Future income taxes 938,000 313,000 1,617,899 551,000 Amortization of deferred gain (78,474) (145,845) (237,463) (440,698) Amortization of deferred financing charges 8,800 - 289,026 - Gain on redemption of preferred shares - (206,181) - (3,111,471) 7,598,651 2,423,101 28,988,167 7,099,140 Net change in non-cash working capital items : Accounts receivable 1,213,456 614,439 (1,277,588) 859,210 Prepaid expenses and deposits (34,358) 39,018 172,138 23,468 Accounts payable and accrued liabilities 8,234,075 5,645,902 (6,021,565) 115,794 Income taxes payable 30,000 33,001 80,147 (40,699) 17,041,824 8,755,461 21,941,299 8,056,913 Financing Bank indebtedness 4,250,000 2,125,000 (639,140) 4,847,736 Long-term debt (205,433) - (602,737) - Deferred financing charges (59,213) (26,985) (136,993) (649,858) Issue of common shares, net of issue costs 1,071,818 24,000 1,337,370 34,800 Redemption of preferred shares (575,685) (536,821) (636,690) (2,286,821) 4,481,487 1,585,194 (678,190) 1,945,857 Investing Capital assets additions (21,913,686) (10,636,246) (37,357,456) (16,210,086) Proceeds on disposal of property and equipment 404,636 262,548 16,034,992 6,219,548 Future abandonment and site restoration costs (1,890) (19,128) (4,559) (29,982) (21,510,940) (10,392,826) (21,327,023) (10,020,520) Increase (decrease) in cash 12,371 (52,171) (63,914) (17,750) Cash, beginning of period 31,732 77,785 108,017 43,364 Cash, end of period $44,103 $25,614 $44,103 $25,614 During the three and nine months ended September 30, 2003 the Company paid respectively $283,925 and $1,042,500 (2002 - $257,496 and $694,152) of interest on long-term debt. See accompanying notes to consolidated financial statements -5- ENTERRA ENERGY CORP. Notes to Consolidated Financial Statements For the Three and Nine Months ended September 30, 2003 and 2002 (Unaudited) The interim consolidated financial statements of Enterra Energy Corp. (the "Company") have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2002, and should be read in conjunction with those statements. The interim consolidated financial statements contain disclosures, which are supplemental to the Companys annual consolidated financial statements. Certain disclosures, which are normally required to be included in the notes to the annual consolidated financial statements have been condensed or omitted. The other disclosures below are incremental to those reflected in the annual statements. 1. Series 1 preferred shares As at September 30, 2003 there were no (September 30, 2002  1,067,405) Series 1 preferred shares outstanding. The remaining 677,277 shares were redeemed during the quarter for $575,685 ($0.85 per share). A dividend of $10,060 (2002  $11,101) was paid in the third quarter for a total of $33,428 paid in 2003 (2002 - $11,101) on the preferred shares, before their redemption. This amount is included in interest expense because the preferred shares were classified as debt since they were redeemable at the option of the holder. 2. Bank indebtedness Bank indebtedness represents the outstanding balance under a line of credit of $36,000,000. Drawings bear interest at 0.25% above the banks prime lending rate. Security is provided by a first charge over all of the Companys assets. The balance is repayable on demand. While the loan is due on demand, the Company is not subject to scheduled repayments. 3. Long-Term Debt Assets secured with long-term debt are tangible oil and gas equipment with a cost of $5,217,500. These assets are subject to depletion. Description Principal Outstanding Less Current Portion Net September 30 2003 Net December 31 2002 Capital lease bearing interest at 8.605%, repayable monthly at $88,802 plus applicable taxes. The lease term is for 60 months, due October 1, 2007, with a purchase option of $1,000,000. $ 4,242,148 $ 728,898 $ 3,513,250 $ 4,069,139 Capital lease bearing interest at 12.15%, repayable monthly at $4,448 plus applicable taxes. The lease term is 24 months due December 19, 2004 with a purchase option of $100. 55,417 47,500 7,917 43,542 Note payable bearing interest at 8%, repayable monthly at $7,190. The note term is 15 months due December 20, 2003. 21,296 21,296 - - $ 4,318,861 $ 797,694 $ 3,521,167 $ 4,112,681 -6- 4. Share Capital : (a) Issued : Number of common shares Amount Balance, December 31, 2002 9,176,325 $ 29,665,075 Issued on exercise of options 142,253 588,305 Issued on exercise of warrants 158,320 749,065 Balance, September 30, 2003 9,476,898 $ 31,002,445 (b) Options : Number of options Weighted-average exercise price Outstanding at December 31, 2002 871,703 $4.35 Options granted 23,500 $14.77 Options exercised (142,253) ($4.14) Options cancelled (3,750) ($4.00) Outstanding at September 30, 2003 749,200 $4.70 (c) Warrants : On March 28, 2002 the Company agreed to issue 300,000 share purchase warrants to an arms length U.S.-based consulting firm in connection with a potential debt financing in the United States. The warrants were to have a two-year term and are subject to different pricing (100,000 warrants at US$2.60, 100,000 at US$3.30 and 100,000 at US$4.00). The US$2.60 warrants have vested since the execution in May 2002 of a non-binding letter of intent relating to the proposed financing and were exercised on July 31, 2003 for C$363,584. The terms of the remaining warrants were amended to provide for their immediate vesting by a vote at the May 29, 2003 shareholders meeting. Subsequent to this, 25,000 US$3.30 warrants were exercised for C$139,840. In addition, 33,320 US$5.40 warrants relating to a previous underwriters agreement were also exercised for C$245,641. -7- (d) Pro forma net earnings  fair value based method of accounting for stock options: The following table shows pro forma net earnings and earnings per common share had we applied the fair-value based method of accounting to stock options issued in the three and nine months ended September 30, 2003 and 2002: 2003 2002 2003 2002 Three months Sept. 30 Three months Sept. 30 Nine months Sept. 30 Nine months Sept. 30 Net earnings (in 000s) As reported 956 714 10,108 4,262 Less fair value of stock options to employees (79) (62) (223) (150) Pro Forma 877 652 9,885 4,112 Earnings Per Common Share ($/share) Basic as Reported $0.10 $0.08 $1.10 $0.47 Pro Forma $0.09 $0.07 $1.07 $0.45 Diluted as Reported $0.09 $0.08 $1.01 $0.46 Pro Forma $0.09 $0.07 $0.99 $0.44 5. Deferred Financing Charges Deferred financing charges include costs related to the capital lease, due October 1, 2007. These costs are being amortized over the life of the lease. The amounts amortized in the three and nine months ended September 30, 2003 were respectively $8,800 and $289,026 (2002  NIL). Deferred financing charges of $192,846 related to a proposed financing transaction were fully amortized as at March 31, 2003. 6. Reconciliation of earnings per share calculations: Three Months Ended September 30, 2003 Net Earnings Weighted Average Shares Outstanding Per Share Basic $ 956,325 9,410,608 $0.10 Options and warrants assumed exercised 986,750 Shares assumed purchased (227,856) Diluted $ 956,325 10,169,502 $0.09 Nine Months Ended September 30, 2003 Net Earnings Weighted Average Shares Outstanding Per Share Basic $ 10,107,705 9,260,387 $1.10 Options and warrants assumed exercised 978,783 Shares assumed purchased (254,308) Diluted $10,107,705 9,984,862 $1.02 -8- 7. Hedging Contracts In February of 2003 the Company entered into several contracts to deliver 2,000 barrels of oil per day for the period from April 1, 2003 to December 31, 2003. The prices and volumes are as follows: Volumes (in barrels per day) Price (in US dollars) 1,000 US$29.60 250 US$29.71 250 US$29.50 500 US$29.80 In the third quarter, the Company entered into contracts to deliver 2,000 barrels of oil per day from January 1, 2004 to June 30, 2004, 500 barrels at US$26.75, 500 barrels at US$26.68 and 1,000 barrels at C$38.50. 8. Income Taxes The future income tax liability balance has been adjusted as at June 30, 2003 to reflect the recent changes in corporate tax rates. Combined federal and Alberta corporate tax rates are will decline from their current level of 42.12% to 34.62% by 2007. 9. Subsequent Event On August 5, 2003 the Company announced its intention to reorganize into an energy trust structure. The proposed reorganization, subject to shareholder approval on November 24, 3003, would result in shareholders receiving two trust units for each common share of Enterra. The trusts policy contemplates a monthly distribution level set at approximately 80% of the trusts cash flow. An information circular describing the reorganization was mailed out to shareholders in October 2003. Closing of the reorganization will be subject to finalization and execution of banking and other transaction documentation and to shareholder, court and applicable regulatory approvals. Distributions are expected to begin in January 2004. -9- SUMMARY CONSOLIDATED FINANCIAL DATA The following table presents a summary of our consolidated statement of operations derived from our financial statements for the three and nine months ended September 30, 2003 and 2002. The monetary amounts in the table are based on Canadian GAAP.
